Order entered May 19, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01745-CV

      MEMKING RECYCLING GROUP LLC AND JOHN PATERSON, Appellants

                                                V.

                     ABINGTON RELDAN METALS, LLC, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03750-E

                                            ORDER
       We GRANT appellee’s May 16, 2014 second agreed motion for extension of time to file

brief and ORDER the brief be filed no later than June 23, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE